Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 02/17/2021 is duly acknowledged.
Claims 1-22 as currently amended are pending in this application, and have been examined on their merits in this action.
Terminal Disclaimer
The terminal disclaimer filed by applicants on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US patents 9,265,858, 9,724,078 and 9,999,703 (all issued to the same assignee) has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
Accordingly, the ODP rejections of record have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miss Alice O. Carroll (attorney of record) on 04/16/2021 (see attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 1-22 have been allowed by this Examiner’s Amendment as discussed below:
Claims 20-22 have been specifically amended as follows:
20. (Currently Amended) A dry composition suitable for use in haemostasis and wound healing comprising a frozen paste that has been freeze-dried, said dry composition comprising:
a) a cross-linked biocompatible polymer, 
b) an extrusion enhancer selected from albumin, phosphatidylcholine, phosphatidylserine, lecithin or soy bean oil, and 
c) from about 10% w/w to about 60% w/w of one or more polyols selected from sugar alcohols or sugars,
wherein upon addition of an aqueous medium, the dry composition reconstitutes to form a paste without mechanical mixing.  
21. (Currently Amended) A syringe or applicator comprising a dry composition comprising a frozen paste that has been freeze-dried, said dry composition comprising: 
a) a cross-linked biocompatible polymer, -5- 3325656.v1Docket No.: 4877.1012-002 
b) an extrusion enhancer selected from albumin, phosphatidylcholine, phosphatidylserine, lecithin or soy bean oil, and 
c) from about 10% w/w to about 60% w/w of one or more polyols selected from sugar alcohols or sugars,
wherein upon addition of an aqueous medium, the dry composition reconstitutes to form a paste without mechanical mixing.  
22. (Currently Amended) A haemostatic kit, comprising: 
a) a container comprising a dry composition comprising a frozen paste that has been freeze-dried, said dry composition comprising: 

ii) an extrusion enhancer selected from albumin, phosphatidylcholine, phosphatidylserine, lecithin or soy bean oil, and 
iii) from about 10% w/w to about 60% w/w of one or more polyols selected from sugar alcohols or sugars, 
b) a container comprising an aqueous medium, and 
c) optionally an outer packaging, 
wherein upon addition of an aqueous medium, the dry composition reconstitutes to form a paste without mechanical mixing.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the dry composition as currently recited in instant claims (see claims 1, 17 and 19-22, in particular) is found to be unobvious over the combined teachings of the cited prior art of record, as the prior art does not reasonably suggest the combination of steps and specific components that provide the dry hemostatic composition having an extrusion enhancer (as recited in the claims) along with one or more polyols, wherein upon addition of an aqueous medium the dry composition “reconstitutes to form a paste without mechanical mixing”, as currently recited in the claims (see also applicant’s remarks dated 02/17/2021, pages 10-11 regarding the cited prior art of Reich et al and McCoy et al, in particular).  In addition, applicants have shown the advantages of the dry composition (see parent specification 15/102,994, Figures 1-2, for instance) in terms of speed of forming a paste during reconstitution upon addition of an aqueous medium, and therefore providing significant clinical advantages (see also parent specification, page 7, last paragraph; nd and last paragraphs, for instance) over compositions disclosed in the cited prior art.  Applicants have submitted the required Terminal disclaimer over conflicting claims of the issued US patents  9,265,858,  9,724,078 and 9,999,703 (all issued to the same assignee) that has been approved by the office, obviating the ODP rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-22 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657